UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT (Commission File no. 0-24431) INKSURE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1417774 State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization 589 Fifth Avenue, Suite 401, New York, NY (Address of principal executive offices) (Zip Code) (646) 233-1454 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x The number of shares of Common Stock of the registrant outstanding was 42,312,088 as of May 16, 2010. INKSURE TECHNOLOGIES INC. INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheet as of March 31, 2011 (unaudited) and December 31, 2010 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the Three Months EndedMarch 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 6. Exhibits 13 SIGNATURES 14 2 ITEM 1. FINANCIAL STATEMENTS INKSURE TECHNOLOGIES INC. CONDENSED CONSOLIDATED BALANCE SHEET (U.S. DOLLARS IN THOUSANDS) MAR. 31, DEC. 31, UNAUDITED AUDITED ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Other accounts receivable and prepaid expenses 29 43 Inventories Assets related to discontinued operations - 93 TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET 63 67 LONG TERM DEPOSIT 11 11 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Accrued expenses and other payables Liabilities related to discontinued operations - TOTAL CURRENT LIABILITIES Warrants to issue shares TOTAL LIABILITIES $ $ STOCKHOLDERS’ EQUITY: Capital Stock: Preferred stock of $ 0.01 par value - Authorized: 10,000,000 shares; Issued and outstanding: 0 shares as of March 31, 2011 and as of December 31, 2010 - - Common stock of $ 0.01 par value - Authorized: 75,000,000; Issued and outstanding: 42,312,088 as of March 31, 2011 and 41,493,449 as of December 31, 2010 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 INKSURE TECHNOLOGIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. DOLLARS IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) THREE MONTHS ENDED MARCH 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development, net 91 Selling and marketing General and administrative Total operating expenses Operating loss ) (4 ) Gain from extinguishment of convertible debt - Financial income, net 2 Financial expenses related to convertible notes and warrants, net ) ) Total financial income (expenses), net ) Net profit (loss) before taxes ) Taxes on income 9 – Net profit (loss) from continued operations ) Net loss from discontinued operations (Note 3) 64 Net profit (loss) $ ) $ Net profit (loss) per share from continuing operations: Basic $ ) $ Diluted $ ) $ Net loss per share from discontinued operations: Basic $ ) $ ) Net profit (loss) per share: Basic $ ) $ Diluted $ ) $ Weighted average number of common stock used in computing basic net profit (loss) per share Weighted average number of common stock used in computing diluted net profit (loss) per share The accompanying notes are an integral part of the consolidated financial statements. 4 INKSURE TECHNOLOGIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. DOLLARS IN THOUSANDS) THREE MONTHS ENDED ON MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net profit (loss) $ ) $ Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation and amortization 6 7 Increase in restricted cash balances (6 ) – Decrease (increase) in trade receivables ) Non cash financial expenses related to convertible notes, net – ) Decrease (increase) in other accounts receivable and prepaid expenses 14 ) Decrease (increase) in inventories ) 9 Decrease in Assets related to discontinued operations 93 98 Increase (decrease) in trade payables ) 37 Increase in employees and payroll accruals 54 56 Changes in warrants to issue shares Share based compensation 63 Expenses related to issuance of shares 5 - Increase (decrease) in accrued expenses and other payables ) Decrease in liabilities related to discontinued operations ) ) NET CASH PROVIDED BY (USED BY) OPERATING ACTIVITIES ) 25 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (2 ) – Long-term lease deposits made – (8 ) NET CASH USED BY INVESTING ACTIVITIES (2 ) (8
